Dismissed and Opinion Filed September 1, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01586-CV

               IN RE ESTATE OF JAMES EARL BRADFIELD

                    On Appeal from the Probate Court No. 2
                             Dallas County, Texas
                     Trial Court Cause No. PR-19-04136-2

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Carlyle
                           Opinion by Justice Molberg
      Appellant’s brief in this case is overdue. After appellant failed to respond to

our request regarding the reporter’s record, we ordered the appeal submitted without

the reporter’s record and appellant’s brief to be filed by May 23, 2020. By postcard

dated May 27, 2020, we notified appellant the time for filing appellant’s brief had

expired. We directed appellant to file a brief and an extension motion within ten

days. We cautioned appellant that failure to file a brief and an extension motion

would result in the dismissal of this appeal without further notice. To date, appellant

has not filed a brief, filed an extension motion, or otherwise corresponded with the

Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                           /Ken Molberg//
                                           KEN MOLBERG
1901586f.p05                               JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN RE ESTATE OF JAMES EARL                   On Appeal from the Probate Court
BRADFIELD                                    No. 2, Dallas County, Texas
                                             Trial Court Cause No. PR-19-04136-
No. 05-19-01586-CV                           2.
                                             Opinion delivered by Justice
                                             Molberg. Chief Justice Burns and
                                             Justice Carlyle participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered this 1st day of September, 2020.




                                       –3–